Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 18, 2021 has been entered. Claims 1-15 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyo et al. (JP5829859B, English translation provided), further in view of Ishida (US 9,016,338). 
Regarding claim 1, Koyo discloses a pneumatic tire, comprising:
a circumferential main groove (as shown in Figs. 1-2) extending in a tire circumferential direction; and 
a land portion (Figs. 1-2, item 20) defined and formed by the circumferential main groove;
the land portion comprising
a through lug groove (Fig. 2, item 100) extending through the land portion in a tire lateral direction, and 

the first chamfered portion opening at one end portion to an edge portion of the land portion and terminating at another end portion at a central portion in a groove length direction of the through lug groove (as shown in Fig. 3); and
the second chamfered portion opening at one end portion to another edge portion of the land portion and terminating at another end portion at the central portion in the groove length direction of the through lug groove (as shown in Fig. 3).
	Koyo discloses that, as illustrated in Figs. 2-3, the circumferential main grooves have different widths. However, Koyo does not explicitly disclose that the circumferential main groove being a groove on which a wear indicator must be provided as specified by JATMA. In the same field of endeavor, pneumatic tire, Ishida discloses that, the circumferential main groove (Figs. 1-2, item 21, (or 22, 23, 24)) being a groove on which a wear indicator must be provided as specified by JATMA (col. 5, lines 19-39). Because Ishida discloses to use JATMA to define ‘standard rim’ and ‘internal pressure’ for the tire, it would have been obvious for Ishida to use JATMA to specify the wear indicator on the tire. It is also noticed that Ishida defines the circumferential main groove having a groove width of not less than 5 mm and not more than 18 mm (col. 5, lines 20-21). Thus, Ishida realizes that the wear indicator can be installed to a circumferential main groove having a width as small as 5 mm.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Ishida to provide that circumferential main grooves having different widths and the 
Regarding claim 2, Koyo discloses that, in the pneumatic tire a width W1 of the land portion (as shown in Fig. 3 for the portion 100), an extension distance D1 of the first chamfered portion (as shown in Fig. 3 for the portion 110) in the tire lateral direction, and an extension distance D2 of the second chamfered portion (as shown in Fig. 3 for the portion 120) in the tire lateral direction satisfy certain relationships for D1/W1 and D2/W1. However, Koyo does not explicitly disclose the relationships 0.4 <=D1/W1 <=0.6 and 0.4 <= D2/W1 <= 0.6. Koyo realizes that the relationships D1/W1 and D2/W1 are results effective variables.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the relationships 0.4 <=D1/W1 <=0.6 and 0.4 <= D2/W1 <= 0.6 are satisfied) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
Regarding claim 3, Koyo discloses that, in the pneumatic tire a width W1 of the land portion (as shown in Fig. 3 for the portion 100), an extension distance D1 of the first chamfered portion (as shown in Fig. 3 for the portion 110) in the tire lateral direction, and an extension distance D2 of the second chamfered portion (as shown in Fig. 3 for the portion 120) in the tire lateral direction satisfy a relationship for (W1-(D1+D2))/W1. However, Koyo does not explicitly disclose the relationship 0 <= (W1-(D1+D2))/W1 <=0.10. Apparently, Koyo realizes that the relationship (W1-(D1+D2))/W1 are results effective variables.

 Regarding claim 4, Koyo discloses that, in the pneumatic tire a groove width Wg1 of the through lug groove (as shown in Figs. 4-5) and a circumferential width Wc1’ of the first chamfered portion (as shown in Fig. 4) at an intermediate point in the tire lateral direction of the frist chamfered portion have a certain relationship Wc1’/Wg1. However, Koyo does not explicitly disclose the relationship 0.5 <= Wc1’/Wg1 <=2.00. Koyo realizes that the relationship Wc1’/Wg1 is a results effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the relationship 0.5 <= Wc1’/Wg1 <=2.00 is satisfied) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
Regarding claim 12, Koyo discloses that, as illustrated in Fig. 2, in the pneumatic tire the land portion (Fig. 2, item 20(40)) comprises a block defined by a pair of the through lug grooves (Fig. 2, item 100) disposed adjacent to one another in the tire circumferential direction and comprises, in the block, a single sipe (Fig. 2, item 140) that extends through the block in the tire lateral direction equally dividing a road contact surface of the block in two (as shown).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koyo et al. and Ishida as applied to claim 1.
Regarding claim 5, Koyo discloses that, in the pneumatic tire a plurality of the through lug grooves (Fig. 2, item 100) are arranged in the tire circumferential direction with a plurality of types of pitch lengths.
However, Koyo does not explicitly disclose groove width of the plurality of the through lug grooves at each pitch is constant; and a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length.
In the same field of endeavor, pneumatic tire, Koujirou discloses that, as illustrated in Figs. 1, 5, groove width of the plurality of the through lug grooves (Fig. 1, item 3) at each pitch is constant and a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length (as shown in Fig. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to incorporate the teachings of Koujirou to provide that groove width of the plurality of the through lug grooves (Fig. 1, item 3) at each pitch is constant and a circumferential groove width Wc1’ of the first chamfered portion and a circumferential width Wc2’ of the second chamfered portion increase and decrease in proportion to the pitch length. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 6, Koyo discloses that, in the pneumatic tire the groove depth Hg1 of the through lug groove and the maximum depth Hc1-max of the first chamfered portion are 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to incorporate the teachings of Koujirou to provide that the groove depth Hg1 of the through lug groove and the maximum depth Hc1-max of the first chamfered portion have a relationship 0.10<=Hc1max/Hg1<=0.40. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 7, Koyo discloses the first chamfered portion. However, Koyo does not explicitly disclose that a termination end portion of the first chamfered portion at a central portion of the land portion has a shape that gradually decreases in terms of a circumferential width Wc1’ of the first chamfered portion. Koujirou discloses that, as illustrated in Fig. 3, a termination end portion of the first chamfered portion (Fig. 3, item 8) at a central portion of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to incorporate the teachings of Koujirou to provide that a termination end portion of the first chamfered portion at a central portion of the land portion has a shape that gradually decreases in terms of a circumferential width Wc1’ of the first chamfered portion. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 8, Koyo discloses the first chamfered portion. However, Koyo does not explicitly disclose that a circumferential width Wc1’ of the first chamfered portion increases at the edge portion of the land portion on a tire ground contact edge side. Koujirou discloses that, as illustrated in Fig. 5, a circumferential width Wc1’ of the first chamfered portion (Fig. 5, item 6) increases at the edge portion of the land portion on a tire ground contact edge side.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to incorporate the teachings of Koujirou to provide that a circumferential width Wc1’ of the first chamfered portion increases at the edge portion of the land portion on a tire ground contact edge side. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 9, Koyo discloses the first chamfered portion. However, Koyo does not explicitly disclose that a circumferential width Wc1’ of the first chamfered portion 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to incorporate the teachings of Koujirou to provide that a circumferential width Wc1’ of the first chamfered portion (Fig. 3, item 8) monotonically increases from a terminating end portion of the first chamfered portion toward a tire ground contact edge side (as shown). Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Regarding claim 10, Koyo discloses the through lug groove. However, Koyo does not explicitly disclose the inclination of the through lug groove. Koujirou discloses that, as illustrated in Fig. 3, in the pneumatic tire the through lug groove (Fig. 3, item 3) is inclined (as shown) with a predetermined inclination angle with respect to the tire circumferential direction;
the land portion (Fig. 3, item 5) comprises a block defined by a pair of the through lug grooves disposed adjacent to one another in the tire circumferential direction (as shown); and 
the first chamfered portion (Fig. 2, item 110) in disposed in a region comprising an obtuse corner portion of the block (as shown).

Regarding claim 11, Koyo discloses the through lug groove. However, Koyo does not explicitly disclose a groove width Wg1. Koujirou discloses that, as illustrated in Fig. 1, the through lug groove has a uniform width. However, Koujirou does not explicitly disclose that the groove width Wg1 of the through lug groove of the land portion is in a range 1.0 mm<=Wg1<=2.5 mm. Koujirou realizes the width of the through lug groove is a result effective variable.     
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the groove width Wg1 of the through lug groove of the land portion is in a range 1.0 mm<=Wg1<=2.5 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort for suppressing uneven wear of the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to incorporate the teachings of Koujirou to provide that the groove width Wg1 of the through lug groove of the land portion is in a range 1.0 mm<=Wg1<=2.5 mm. Doing so would be possible to improve uneven wear resistance and high-frequency noise reduction and steering stability is also improved.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koyo et al. and Ishida as applied to claim 1 above, further in view of Kanematsu (US 2017/0050470).
Regarding claims 13-14, Koyo in the combination discloses that, as illustrated in Fig. 2, in the pneumatic tire the land portion (Fig. 2, item 20 (40) ) is defined as a first land portion;
a second land portion (Fig. 2, item 30 or 50) located adjacent on the first land portion comprises
a second lug groove (Fig. 2, item 51 or 31) disposed on an extension line of the through lug groove (Fig. 2, item 100) of the first land portion.
However, Koyo does not disclose that a third chamfered portion formed an edge portion of the second lug groove. 
In the same field of endeavor, pneumatic tire, Kanematsu discloses that, as illustrated in Figs. 1 and 3, a third chamfered portion (Fig. 3, item 23a) formed on an edge portion of the second lug groove (Fig. 2, item 11). The third chamfered portion opens at one end portion to an edge portion of the second land portion (Fig. 3, item 6A) on the first land portion (Fig. 3, item 7A) side and terminates at another end portion at a central portion in a groove length direction of the second lug groove. Further, Kanematsu discloses that, as illustrated in Fig. 6, the third chamfered portion of the second land portion is formed in an identical side in the tire circumferential direction as the first chamfered portion (Fig. 6, item 23c) of the fist land portion (Fig. 3, item 7A) (related to claim 14). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo in the combination to 
Regarding claim 15, Koyo discloses a (central) land portion (Figs. 1-2, item 20) defined and formed by the circumferential main groove (as shown); the (central) land portion comprising a through lug groove (Fig. 2, item 100) extending through the land portion in a tire lateral direction, and 
a first chamfered portion (Fig. 2, item 110) a second chamfered portion (Fig. 2, item 120) formed on left and right edge portions of the through lug groove.
However, Koyo does not explicitly disclose that a land portion located on a tire equatorial plane. Kanematsu discloses that, as illustrated in Fig. 3, the block 6A is located on the tire equatorial plane CL (as shown) and is located adjacent to the (central) land portion (Fig. 3, item 7A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koyo to incorporate the teachings of Kanematsu to provide that the block 6A is located on the tire equatorial plane CL and is located adjacent to the (central) land portion (Fig. 3, item 7A). Doing so would be possible to improve the running performance on snowy roads and then on dry roads at high levels.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that in the teachings of Koyo, circumferential grooves forming the land portions 30, 40 and 50 are narrow grooves rather than the circumferential main groove, it is not persuasive. Koyo discloses, as illustrated in Figs. 1-2, multiple main circumferential grooves having different dimensions (widths). Just like the disclosure as shown in Figs. 1-2 in the teachings of Applicant, the widths of the main circumferential grooves of 22, 23 are narrower than the widths of the main circumferential grooves of 21, 24. Further, Koyo defines, as illustrated in Figs. 2-6, the narrow/thin grooves, 31, 51 and the narrow groove 100 including the narrow grooves 110 and 120 (p.g. 2, [0015], [0016]). It is noticed that the thin grooves 31 and the thin grooves 51 are sipes and are set to 0.7 mm. These grooves are not the circumferential grooves. As illustrated in Figs. 2-3 in the teachings of Koyo, the main circumferential grooves are wider than these narrow/thin grooves (maybe several times). 
Ishida discloses that, the circumferential main groove (Figs. 1-2, item 21, (or 22, 23, 24)) being a groove on which a wear indicator must be provided as specified by JATMA (col. 5, lines 19-39). It is also noticed that Ishida defines the circumferential main groove having a groove width of not less than 5 mm and not more than 18 mm (col. 5, lines 20-21). Thus, Ishida realizes that the wear indicator can be installed to a circumferential main groove having a width as small as 5 mm. 
In summary, Koyo discloses and reasonably suggests the main circumferential grooves having a width equal to or close to 5 mm.    
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
 
Koyo discloses the claimed invention except for defining the width of the circumferential main groove. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the width of the groove of Koyo since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to control biting such as pebbles.
Regarding arguments in claim 1 that Koyo does not disclose a wear indicator in the main circumferential groove, it is persuasive. Based on the updated reference of Ishida, the updated rejection is rendered in this office action.
Regarding arguments in claim 2-4 that Koyo does not disclose the claimed variables or their relationship, fails to provide a proper basis for asserting optimization, and the office action has failed to demonstrated that any of the limitations of claims 2-4 are within the prior art conditions or ranges, it is not persuasive. Koyo discloses that, in order to suppress such partial wear (a kind of deformation of the tread of a tire) in the center region (related to the width of the central block), it is conceivable to form narrow grooves extending in the tread width direction at appropriate intervals on circumferential land portions provided in the center region (p.g. 1, [0007]). The width direction narrow groove 100 include a first narrow groove portion 110 and a second narrow groove portion 120 (p.g. 1, [0016], [0020]). Koyo discloses that, in the present embodiment, since the circumferential direction narrow groove portion 130 is 
Furthermore,
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

Koyo discloses the claimed invention except for the location of the circumferential direction narrow groove portion 130 being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the circumferential direction narrow groove portion 130 adjustable for the purpose of experiencing different designs of the width direction narrow groove. 
Because of the adjustability of the locations of the narrow groove 130, Koyo realizes that the relationships D1/W1 and D2/W1 are results effective variables (impacting on the possibility of pebbles entering the narrow groove 100).
For example, Koyo discloses that, as illustrated in Fig. 3, the narrow groove 130 is located in the middle between the narrow grooves 110 and 120 (i.e. the widthwise lengths of the narrow grooves 110 (for example, D1) and 120 (for example, D2) are equal to each other). Considering the adjustability of the location of the narrow groove 130 impacting on avoiding 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742